DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is rejected as being an exact duplicate of prior claim 10.  The language is identical between the two, and it is unclear if the applicant meant to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lund (US 5,971,469).
Regarding Claims 1 and 15, Lund discloses a bed cap assembly for a cargo area of a pickup truck, the cargo area comprising a first bed wall and a second bed wall that is arranged at an angle relative to the first bed wall (see Fig. 3), the bed cap assembly comprised of a first bed cap 36 configured for attachment to the first bed wall, the first bed cap comprising a first channel 62; and a second bed cap 34 configured for attachment to the second bed wall, the second bed cap comprising a second channel 62, wherein the first channel and the second channel are connected together (see Fig. 5).
Regarding Claims 2 and 4, the channel 62 comprises a drain 65 (see Fig. 5).
Regarding Claim 3, the first and second channel are interconnected (see Fig. 5).

Regarding Claim 7, the bed walls comprises top surfaces to which the caps are attached (see Fig. 4).
Regarding Claim 8, the first and second caps are orthogonal to each other (see Fig. 5).
Regarding Claims 9 and 17, the first and second bed walls are a front wall and a side wall of the truck.
Regarding Claims 10, 11 and 18, the first and second channels 62 are defined by a floor and a wall that is arranged at an angle to the floor, the floor comprises the drain for evacuating the fluid and/or debris (see Figs. 4 and 5).
Regarding Claim 16, the first bed rail 36 is attached to an inside wall of the first bed wall (see Fig. 4), the second bed rail is attached to an inside wall of the second bed wall, and wherein the first channel 62 comprises a drain 65 for evacuating fluid and/or debris from the first channel, the second channel, or both.
Regarding Claim 20, the bed rails 34, 36 include sections to support a tonneau cover 44 (see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund as applied to claims 2 and 18 above, and further in view of ordinary skill in the art.
Regarding Claims 12 and 19, the drain 65 of Lund is located directly adjacent the corner of the two intersecting channels (see Fig. 5).  Whether the 
Regarding Claim 13, Lund discloses that the channels include drain portions 65.  Whether the drain is in the first channel, the second channel, or both is merely an obvious matter of design choice for one having ordinary skill in the art depending upon the slope of the bed rails and the location of the final drain point through the truck bed.
Regarding Claim 14, the first and second channels 62 are defined by a floor and a wall that is arranged at an angle to the floor, the floor comprises the drain for evacuating the fluid and/or debris (see Figs. 4 and 5).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612